J-S69005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER LEE OGDEN

                            Appellant                 No. 140 MDA 2016


      Appeal from the Judgment of Sentence Entered December 16, 2015
             In the Court of Common Pleas of Lackawanna County
               Criminal Division at No: CP-35-CR-0000107-2015


BEFORE: STABILE, DUBOW, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 18, 2016

        Appellant Christopher Lee Ogden appeals from the judgment of

sentence entered in the Court of Common Pleas of Lackawanna County

(“trial court”), following his guilty plea to recklessly endangering another

person under Section 2705 of the Crimes Code, 18 Pa.C.S.A. § 2705.

Appellant’s counsel has filed a petition to withdraw, alleging that this appeal

is wholly frivolous, and filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). For the reasons set forth below, we affirm Appellant’s judgment of

sentence, and grant counsel’s petition to withdraw.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S69005-16



       The facts and procedural history underlying this case are undisputed.1

On August 25, 2015, Appellant pled guilty to the above-referenced crime in

connection with fleeing from the police and leading them on a high-speed

chase through the City of Scranton on December 31, 2014. In exchange,

the Commonwealth nolle prossed numerous other charges against Appellant.

On December 16, 2015, the trial court sentenced Appellant to 12 to 24

months’ incarceration. On December 21, 2015, Appellant petitioned the trial

court for reconsideration of sentence.           The trial court denied Appellant’s

reconsideration motion on December 22, 2015. Appellant timely appealed to

this Court. Following Appellant’s filing of Pa.R.A.P. 1925(b) statement, the

trial court issued a Pa.R.A.P. 1925(a) opinion.

       On May 27, 2016, Appellant’s counsel filed in this Court a motion to

withdraw as counsel and filed an Anders brief, wherein counsel raises three

issues for our review:

       [I.] Whether the sentence imposed was inappropriately harsh
       and excessive and an abuse of discretion?

       [II.] Whether the trial court failed to state on the record reasons
       or sufficient reasons for imposing a sentence in the aggravated
       range?

       [III.] Whether the trial court imposed an illegal sentence when it
       failed to state whether []Appellant was eligible [for Recidivism
       Risk Reduction Incentive (“RRRI”) Program] in violation of 42
       Pa.C.S.A. § 9756 and 61 Pa.C.S.A. § 4501?

Anders Brief at 4.
____________________________________________


1
 Unless otherwise specified, these facts come from the trial court’s March
14, 2016 opinion.



                                           -2-
J-S69005-16



        When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first examining counsel’s petition to

withdraw.    Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc).      It is well-established that, in requesting a withdrawal,

counsel must satisfy the following procedural requirements: 1) petition the

court for leave to withdraw stating that, after making a conscientious

examination of the record, counsel has determined that the appeal would be

frivolous; 2) provide a copy of the brief to the defendant; and 3) advise the

defendant that he or she has the right to retain private counsel, proceed pro

se or raise additional arguments that the defendant considers worthy of the

court’s addition. Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009).

        Instantly, counsel’s petition to withdraw from representation provides

that counsel reviewed the record and concluded that the appeal is frivolous.

Furthermore, counsel notified Appellant that he was seeking permission to

withdraw and provided Appellant with copies of the petition to withdraw and

his Anders brief. Counsel also advised Appellant of his right to retain new

counsel, proceed pro se, or raise any additional points he deems worthy of

this Court’s attention.   Accordingly, we conclude that counsel has satisfied

the procedural requirements of Anders.

        We next must determine whether counsel’s Anders brief complies with

the substantive requirements of Santiago, wherein our Supreme Court

held:

                                     -3-
J-S69005-16


       [I]n the Anders brief that accompanies court-appointed
       counsel’s petition to withdraw, counsel must: (1) provide a
       summary of the procedural history and facts, with citations to
       the record; (2) refer to anything in the record that counsel
       believes arguably supports the appeal; (3) set forth counsel’s
       conclusion that the appeal is frivolous; and (4) state counsel’s
       reasons for concluding that the appeal is frivolous. Counsel
       should articulate the relevant facts of record, controlling case
       law, and/or statutes on point that have led to the conclusion that
       the appeal is frivolous.

Santiago, 978 A.2d at 361.           Here, our review of counsel’s brief indicates

that he has complied with the briefing requirements of Santiago.                     We,

therefore, conclude that counsel has satisfied the minimum requirements of

Anders/Santiago.

       Once    counsel    has    met    his    obligations,   “it   then   becomes   the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5. Thus,

we now turn to the merits of Appellant’s appeal.

       Because Appellant’s first two issues challenge the discretionary aspects

of sentencing, we shall consider them together.2 Appellant argues that the


____________________________________________


2
  When reviewing a challenge to the trial court’s discretion, our standard of
review is as follows:
       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. An abuse of discretion is
       more than just an error in judgment and, on appeal, the trial
       court will not be found to have abused its discretion unless the
       record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-
       will.

(Footnote Continued Next Page)


                                           -4-
J-S69005-16



trial court abused its discretion in sentencing him to 12 to 24 months’

imprisonment because (1) the sentence was inappropriately harsh and

excessive and (2) the trial court failed to state on the record sufficient

reasons for Appellant’s sentence.

      “Initially, we note that when a defendant enters a guilty plea, he or

she waives all defects and defenses except those concerning the validity of

the plea, the jurisdiction of the trial court, and the legality of the sentence

imposed.”    Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa. Super.

2012) (citation omitted). “Our law presumes that a defendant who enters a

guilty plea was aware of what he was doing. He bears the burden of proving

otherwise.” Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super.

2011) (citation omitted).         “However, when the plea agreement is open,

containing no bargained for or stated term of sentence, the defendant will

not be precluded from appealing the discretionary aspects of h[is]

sentence.”3 Commonwealth v. Roden, 730 A.2d 995, 997 n.2 (Pa. Super.

1999) (citation omitted).

      It is well-settled that “[t]he right to appeal a discretionary aspect of

sentence is not absolute.”          Commonwealth v. Dunphy, 20 A.3d 1215,

                       _______________________
(Footnote Continued)

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012)
(quoting Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super.
2002)), appeal denied, 64 A.3d 630 (Pa. 2013).
3
  The record in this case reveals that Appellant entered into an open guilty
plea.



                                            -5-
J-S69005-16



1220 (Pa. Super. 2011).       Rather, where an appellant challenges the

discretionary aspects of a sentence, an appellant’s appeal should be

considered as a petition for allowance of appeal.       Commonwealth v.

W.H.M., 932 A.2d 155, 162 (Pa. Super. 2007).              As we stated in

Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010):

     An appellant challenging the discretionary aspects of his
     sentence must invoke this Court’s jurisdiction by satisfying a
     four-part test:
        [W]e conduct a four-part analysis to determine: (1)
        whether appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. [720]; (3) whether
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the
        sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.   See Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.

Super. 2001), appeal denied, 796 A.2d 979 (Pa. 2002).

     Here, Appellant has satisfied the first three requirements of the four-

part Moury test. Appellant filed a timely appeal to this Court, preserved the

issue on appeal through his post-sentence motions, and included a Pa.R.A.P.




                                    -6-
J-S69005-16



2119(f) statement in his brief.4           We, therefore, must determine only if

Appellant’s sentencing issue raises a substantial question.

       The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.             Commonwealth v. Paul, 925 A.2d

825, 828 (Pa. Super. 2007).           We have found that a substantial question

exists “when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Phillips, 946

A.2d 103, 112 (Pa. Super. 2008) (citation omitted), appeal denied, 964

A.2d 895 (Pa. 2009). “[W]e cannot look beyond the statement of questions

presented and the prefatory [Rule] 2119(f) statement to determine whether

a substantial question exists.” Commonwealth v. Christine, 78 A.3d 1, 10

(Pa. Super. 2013), affirmed, 125 A.3d 394 (Pa. 2015).

       This Court does not accept bald assertions of sentencing errors. See

Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super. 2006).

When we examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists, “[o]ur inquiry must focus on the

reasons for which the appeal is sought, in contrast to the facts underlying
____________________________________________


4
  Rule 2119(f) provides that “[a]n appellant who challenges the discretionary
aspects of a sentence in a criminal matter shall set forth in his brief a
concise statement of the reasons relied upon for allowance of appeal with
respect to the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).



                                           -7-
J-S69005-16



the appeal, which are necessary only to decide the appeal on the merits.”

Commonwealth v. Ahmad, 961 A.2d 884, 886-87 (Pa. Super. 2008)

(quoting Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005)).

A Rule 2119(f) statement is inadequate when it “contains incantations of

statutory   provisions   and   pronouncements     of   conclusions   of   law[.]”

Commonwealth v. Bullock, 868 A.2d 516, 528 (Pa. Super. 2005) (citation

omitted).      Indeed, we consistently have held that bald assertions of

excessiveness are insufficient to present a substantial question.            See

Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super. 2012) (“[The

a]ppellant simply asserts: ‘A substantial question is presented about the

sentence where the Court imposed a manifestly unreasonable sentence in

excess of the guidelines without sufficient justification.” . . . . This amounts

to a bald assertion that [the a]ppellant’s sentence was excessive, devoid of

supporting legal authority.”); see also Moury, 992 A.2d at 170 (“As to what

constitutes a substantial question, this Court does not accept bald assertions

of sentencing errors.      An appellant must articulate the reasons the

sentencing court’s actions violated the sentencing code.”).

      Here, Appellant’s Rule 2119(f) statement provides the following

explanation:

             Appellant believes that his sentence is “so manifestly
      excessive as to constitute too severe a punishment.”             See
      Commonwealth v. Mouzon, 812 A.2d 617, 624 (Pa. 2002).
      The lower court imposed a sentence of 1 to 2 years. Appellant
      believes that the sentence was inappropriately harsh and
      excessive and that this Court should conduct a review of the
      sentence. Counsel for Appellant recognizes that this sentence
      fell within the statutory limits, albeit in the aggravated range.

                                     -8-
J-S69005-16


            Moreover, Appellant claims that the lower court failed to
      state on the record adequate reasons for imposing sentences in
      the aggravated range, since none of the facts surrounding the
      commission of the crime involved aggravating circumstances.
      This Court has held that such a challenge to the sentence raises
      a substantial question. Commonwealth v. Coss, 695 A.2d 831
      (Pa. Super. 1997).

Anders Brief at 10.      Upon review of his Rule 2119(f) statement, we

conclude that Appellant failed to raise a substantial question with respect to

whether his sentence was inappropriately harsh or excessive. See Fisher,

47 A.3d at 159 (“[A] bald assertion that a sentence is excessive does not

itself raise a substantial question justifying this Court’s review of the merits

of the underlying claim.”); see also Commonwealth v. Bromley, 862 A.2d

598, 604 (Pa. Super. 2004) (explaining defendant did not raise a substantial

question by merely asserting sentence was excessive when he failed to

reference any section of Sentencing Code potentially violated by the

sentence), appeal denied, 881 A.2d 818 (Pa. 2005).

      Appellant, however, did raise a substantial question with respect to

whether the trial court failed to state on the record sufficient reasons for

Appellant’s sentence.    See Commonwealth v. Oliver, 693 A.2d 1342,

1347-48 (Pa. Super. 1997) (“The claim that a sentencing court imposed a

sentence outside of the guidelines and failed to state adequate reasons for

the sentence imposed does present a substantial question that the sentence

is inappropriate under the Sentencing Code.”). Accordingly, we address the

merits of this claim.

      Section 9721(b) of the Sentencing Code provides:



                                     -9-
J-S69005-16


     In every case in which the court imposes a sentence for a felony
     or misdemeanor, modifies a sentence, resentences an offender
     following revocation of probation, county intermediate
     punishment or State intermediate punishment or resentences
     following remand, the court shall make as a part of the record,
     and disclose in open court at the time of sentencing, a statement
     of the reason or reasons for the sentence imposed. . . . Failure
     to comply shall be grounds for vacating the sentence or
     resentence and resentencing the defendant.

42 Pa.C.S.A. § 9721(b).     The requirement that a trial court explain its

sentence under Section 9721 has two components.             As we recently

explained in Commonwealth v. Flowers, __ A.3d __, 2016 PA. Super. 230

(filed October 24, 2016):

     First, the court must state its reasons on the record at the time
     the sentence is imposed. See Commonwealth v. Riggins, 377
     A.2d 140, 143 (Pa. 1977); Commonwealth v. Beasley, 570
     A.2d 1336, 1338 (Pa. Super. 1990) (“A sentencing court has a
     statutory duty to disclose in open court at the time of sentencing
     a statement of reasons for the sentence imposed”). Requiring
     the sentencing court to state its reasons at that time provides a
     procedural mechanism for the aggrieved party both to attempt
     to rebut the court’s explanation and inclination before the
     sentencing proceeding ends, and to identify and frame
     substantive claims for post-sentence motions or appeal.
     Commonwealth v. Reaves, 923 A.2d 1119, 1129 (Pa. 2007).

           Second, although “[a] sentencing court need not
     undertake a lengthy discourse for its reasons for imposing a
     sentence, . . . the record as a whole must reflect the sentencing
     court’s consideration of the facts of the crime and character of
     the offender.” Commonwealth v. Crump, 995 A.2d 1280,
     1283 (Pa. Super. 2010). A “discourse on the court’s sentencing
     philosophy, as it applies to the defendant before it, is not
     required.” Commonwealth v. Hill, 629 A.2d 949, 953 (Pa.
     Super. 1993).      But “the reasons must reflect the judge’s
     consideration of the sentencing code, the circumstances of the
     offense and the character of the offender.” Beasley, 570 A.2d
     at 1338; see also Hill, 629 A.2d at 953 (“Simply put, the
     sentencing judge must state his or her reasons for the sentence
     imposed”).

Flowers, supra, at *6.




                                   - 10 -
J-S69005-16



     With the foregoing in mind, we now turn to the record before us. Our

review of the record reveals that Appellant’s allegation that the trial court

failed to state its reasons at sentencing is without merit.   Specifically, the

following exchange occurred between Appellant and the trial court at

sentencing:

     The [trial c]ourt: Mr. Ogden, how many breaks have I given
     you?

     [Appellant]: Quite a few.
     The [trial c]ourt: Quite a few, including back in September, I let
     you out. You’re telling me now you want to get treatment?

     [Appellant]: Yes.

     The [trial c]ourt: I let you out of jail on September 8th knowing
     your sentencing was coming up. I told you you had to be here a
     week later, what happened?

     [Appellant]: I –

     The [trial c]ourt: You didn’t show.

     [Appellant]: I did colors and the night before I got high and
     then—

     The [trial c]ourt: Okay, well, I’ve given you every opportunity.

     [Appellant]: I took off.

     The [trial c]ourt: You took off. There’s—I’m beginning to feel
     like Charlie Brown and you’re holding the football. Every time I
     come up, you pull away. Alright, not today. With regard to
     recklessly endangering another person filed to 15-CR-107,
     you’re to be incarcerated in State Correctional Institute for a
     minimum period of time which shall be 1 year to a maximum
     which shall be 2 years. That sentence falls in the aggravated
     range of the sentencing guidelines.

N.T. Sentencing, 12/16/15, at 3-4.         Thus, the record belies Appellant’s

contention.   The trial court here stated its reasons for imposing an

aggravated range sentence.       In so doing, the court noted that it had


                                    - 11 -
J-S69005-16



provided Appellant an opportunity to seek help for his addiction problem, but

instead, as Appellant admitted, he continued to use drugs.           Accordingly,

Appellant’s argument lack merit.

      Finally, Appellant argues that the trial court imposed an illegal

sentence insofar as it failed to find Appellant eligible for RRRI. We disagree.

      At the outset, we note that issues of RRRI eligibility involve non-

waivable questions of law that implicate the legality of sentence. See, e.g.,

Commonwealth v. Tobin, 89 A.3d 663, 669 (Pa. Super. 2014) (construing

a court’s “failure to impose a[n] RRRI sentence” as a legality of sentence

issue) (citations omitted); see also Commonwealth v. Hodge, 144 A.3d

170, 172 (Pa. Super. 2016) (“A challenge to a court’s failure to impose an

RRRI sentence implicates the legality of the sentence.”).           The RRRI Act

provides (1) that a sentencing court must designate a sentence as an RRRI

sentence whenever the defendant is eligible for that designation, and (2)

that a defendant is eligible for that designation if he has not been previously

convicted of certain enumerated offenses and does not demonstrate a

history of present or past violent behavior.       61 Pa.C.S.A. § 4503.     Also,

when a defendant has a prior conviction for personal injury, such conviction

must be classified as a misdemeanor of the third degree to render the

defendant eligible for RRRI. Id.

      Instantly, Appellant has two prior convictions for simple assault, which

were classified as misdemeanors of the second degree. Accordingly, the trial

court did not err in failing to find Appellant eligible for RRRI.

                                      - 12 -
J-S69005-16



     We have conducted an independent review of the record and

addressed Appellant’s arguments on appeal.       Based on our conclusions

above, we agree with counsel that the issues Appellant seeks to litigate in

this appeal are wholly frivolous. Also, we do not discern any non-frivolous

issues that Appellant could have raised.    We, therefore, grant counsel’s

petition to withdraw and affirm the judgment of sentence.

     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2016




                                   - 13 -